DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 6/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,500,331 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Neustel on 8/19/2019.

The application has been amended as follows: 
IN THE SPECIFICATION:
The abstract has been amended as follows:
A drainage catheter with retractable internal drains for fluid drainage and irrigation

IN THE CLAIMS:
Regarding claim 9, line 2, the limitation “the distal end” has been amended to recite “a distal end”.

Regarding claim 9, lines 5-6, the limitation “through a drain port” has been amended to recite “through the drain port”.

Regarding claim 10, lines 10-11, the limitation “the first proximal position” has been amended to recite “a first proximal position”.

Regarding claim 10, line 12, the limitation “the second distal position” has been amended to recite “a second distal position”.

Regarding claim 16, line 1, the limitation “the distal end tip” has been amended to recite “a distal end tip”.

Claim 20 has been amended as follows:
20. A catheter for fluid drainage or irrigation, comprising: 
a primary catheter having a proximal end adapted for connection to a fluid drainage or irrigation source, a distal end adapted for insertion within a subject, a first 
wherein the first lumen and the plurality of second lumens are located within the primary catheter and the plurality of second lumens are spaced around the first lumen; 
wherein the first lumen and the plurality of second lumens are in fluid communication by at least one channel radially extending between the first lumen and the plurality of second lumens; 
wherein the primary catheter comprises a common drain connector
a plurality of drain ports located in the distal end of the primary catheter; and 
a plurality of drains in fluid communication with the plurality of second lumens, wherein each of the plurality of drains is connected in common to the common drain connector, wherein the plurality of drains are selectively retractable and deployable, and wherein the plurality of drains are enclosed within the primary catheter in a retracted state and extend outwardly from the primary catheter through the plurality of drain ports in a deployed state; 
whereby when the catheter is inserted into the subject and the plurality of drains are in the deployed state, the fluid can be conducted by the proximal end of the primary catheter and the plurality of drains; 
wherein the plurality of drains are enclosed within the plurality of second lumens in the retracted state and extend outwardly from the plurality of second lumens through the plurality of drain ports in the deployed state.

Allowable Subject Matter
Claims 1-20 are allowed.

The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including a catheter comprising a primary catheter, a first lumen providing a first fluid flow path, wherein the first lumen and the plurality of second lumens are in fluid communication by at least one channel radially extending between the first lumen and the plurality of second lumens; a plurality of drain ports, a plurality of drains in combination with other claimed limitations of claim 1. 
The closest prior art for a catheter is Hofling (US 5,354,279) including a primary catheter (integrated structure formed by elements 12 and 14) a first lumen (hollow portion inside element 12) providing a first fluid flow path, wherein the first lumen (hollow portion inside element 12) and the plurality of second lumens (hollow portion inside element 14); a plurality of drain ports 28, a plurality of drains 26 but is silent regarding the first lumen and the plurality of second lumens are in fluid communication by at least one channel radially extending between the first lumen and the plurality of second lumens in combination with other claimed limitations of claim 1.
Claims 2-17 being dependent on claim 1 are also allowed.

The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including a catheter comprising a primary catheter, a first lumen providing a first fluid flow path, wherein the first lumen and the plurality of second lumens are in fluid communication by at least two channels between the first lumen and the plurality of second lumens; a plurality of drain ports, a plurality of drains in combination with other claimed limitations of claim 18. 

Claim 19 being dependent on claim 18 is also allowed.

The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including a catheter comprising a primary catheter, a first lumen providing a first fluid flow path, wherein the first lumen and the plurality of second lumens are in fluid communication by at least one channel radially extending between the first lumen and the plurality of second lumens; a plurality of drain ports, a plurality of drains in combination with other claimed limitations of claim 20. 
The closest prior art for a catheter is Hofling (US 5,354,279) including a primary catheter (integrated structure formed by elements 12 and 14) a first lumen (hollow portion inside element 12) providing a first fluid flow path, wherein the first lumen (hollow portion inside element 12) and the plurality of second lumens (hollow portion inside element 14); a plurality of drain ports 28, a plurality of drains 26 but is silent regarding the first lumen and the plurality of second lumens are in fluid communication by at least one channel radially extending between the first lumen and the plurality of second lumens in combination with other claimed limitations of claim 20.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/NILAY J SHAH/Primary Examiner, Art Unit 3783